DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 July 2020 has been entered.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over United States Patent Application Publication No. US 2014/0314896 (hereinafter “Sutton”).Regarding claims 1 and 3Anticipatory Position 	Sutton teaches a printed mold (mat or liner) comprising a substrate material with a three-dimensional representation of a two-dimensional image on the substrate (abstract).  Sutton teaches the two-dimensional image includes a photograph in a digital format (paragraphs [0064] and [0065]).  Sutton teaches a method of forming the printed mold includes depositing material onto a substrate to form a printed mold with, having, and/or comprising a three-dimensional image.  More specifically, the manufacturer can use the two-dimensional (graphical input) image to determine locations, sizes, shapes, density, height, number of layers, etc. of the deposited material (paragraph [0068]), which corresponds to a surface having a plurality of portions having a first height, wherein the relative shape, dimension, and position of each of the plurality of portions, with respect to each other of the plurality of portions, is defined by the position of 112c, 114c, and the unlabeled portion onto which 112c and 114c are applied, labeled as “second portion,” where each of the plurality of portions (three different portions) are defined by the relative positions of two adjacent pixels in a two-dimensional photograph are continuous and a plurality of portions 110 are present (paragraphs [0053] – [0059]; Annotated Figure 5, shown below; and Figures 1C and 6), where these three different portions and the teachings pointed out above correspond to the claimed features requiring a substrate having a surface having a plurality of portions having at least a first height being continuous, wherein a first portion of the plurality of portions has a shape defined by the respective locations of a first set of adjacent pixels within the digital image and is bounded by a portion of the surface having a second height, wherein a second portion of the plurality of portions has a shape defined by the respective locations of a second set of adjacent pixels within the digital image and is bounded by the portion of the surface having the second height, wherein the first portion and the second portion are separated by the portion of the surface having the second height, wherein the shape of the portion of the surface having a second height is defined by a third set of adjacent pixels.  	Sutton also illustrates the first height is greater than the second height (Annotated Figure 5, shown below).
    PNG
    media_image1.png
    428
    893
    media_image1.png
    Greyscale
Alternate Obviousness Position 	It is noted that the disclosure highlighted above is incorporated herein.  In the alternative, as previously mentioned, Sutton teaches the two-dimensional image includes a photograph in a digital format (paragraphs [0064] and [0065]).  Sutton teaches a method of forming the printed mold includes depositing material onto a substrate to form a printed mold with, having, and/or comprising a three-dimensional image.  More specifically, the manufacturer can use the two-dimensional (graphical input) image to determine locations, sizes, shapes, density, height, number of layers, etc. of the deposited material (paragraph [0068]).  Sutton also teaches the manufacturer can deposit one or more layers of ink or other suitable material onto the surface of the substrate 130, thereby forming the raised areas 110. Thus, the manufacturer can form the raised areas 110 with desired height, size, and shape by applying a desired number of layers of ink or other material at desired locations on the surface of the substrate 130 (paragraph [0038]).  The application of “one or more layers” or “a desired number of layers” of ink or other suitable material suggests an embodiment where the raised area Regarding claim 2 	In addition, Sutton teaches the printed mold is created using a mold (paragraph [0073]).Regarding claims 4 and 7	In addition, it is noted that both claims 4 and 7 do not provide any further structure to the floormat or floor liner of claim 1, therefore the rejection of claims 1 and 3, provided above, also anticipates, or in the alternative is obvious over, the structure of the floormat or floor liner as recited in claims 4 and/or 7. 	In the alternative, although Sutton does not explicitly teach “each pixel of the first set of pixels and the second set of pixels has an initial pixel value below a predetermined threshold” or “each pixel of the first set of pixels and the second set of pixels has an initial pixel value above a predetermined threshold,” this feature is considered to necessarily be present in the aforementioned printed mold, as taught by Sutton, because Sutton teaches the three-dimensional image is rendered from a two-.
Response to Arguments
Applicant’s arguments, see page 4, filed 11 May 2020, with respect to the objection of claim 1 and the rejection of claim 1 under 35 USC §112(b) have been fully considered and are persuasive.  The objection of claim 1 and the double patenting issue of claims 1-6 have been withdrawn. 
Applicant's arguments filed 11 May 2020 have been fully considered but they are not persuasive.  	The applicant argued Sutton fails to disclose the limitations from the claims because the second portion as designated in the drawing of Sutton has a height less than the portion having a second height and the second portion is not bounded by the portion of the surface having the second height because the opposite is true.  The applicant confuses the record with this argument because the claims require a substrate having a first portion and a second portion, where the first portion has at least a first 114c corresponds to the first portion having at least a first height, the lower surface of the substrate corresponds to the second portion having a second height (as highlighted in the annotated figure), and element 112c corresponds to a portion having a second height which separates the first portion and the second portion.  Furthermore, the second portion is considered to be bound by the portion of the surface having the second height because the surface having the second height 112c prohibits the lower surface of the substrate which corresponds to the second portion having a second height (as highlighted in the annotated figure) to continue along the mat.  It is respectfully noted that there is no requirement in the claim that the “second portion” has a height which is not lower than the claimed second height. 	The applicant argued Sutton does not anticipate the claim because Sutton does not teach that the location, shape, and size of the raised portions are determined by the relative locations of the pixels in the image.  The examiner respectfully disagrees.  Sutton teaches the three dimensional mat is a rendering from a two dimensional digital photograph.  Digital photographs have millions of pixels to represent the photo in a digital format.  Therefore, since the digital photograph is used to make the rendered three dimensional image, the pixels from the photograph must necessarily contain different shades (or sets) of pixels which presents an actual image.  The limitations the applicant has introduced regarding the different sets of pixels are features which are undoubtedly present in every digital photograph in existence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783